       Case 18-13602-mdc        Doc 50
                                     Filed 09/24/20 Entered 09/25/20 09:10:17            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       NARTUHI V SELVERIAN



                             Debtor               Bankruptcy No. 18-13602-MDC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




   September 24, 2020

                                      _________________________________
                                                  Magdeline D. Coleman
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
JOSEPH L QUINN, ESQ
ROSS, QUINN, & PLOPPERT, P.C.
192 S. HANOVER ST., STE #101
POTTSTOWN, PA 19464-


Debtor:
NARTUHI V SELVERIAN

50 WOODSIDE ROAD #3

ARDMORE, PA 19003
